Citation Nr: 1013344	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
anxiety disorder, not otherwise specified, with dysthymic 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left shoulder arthritis.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right acromioclavicular joint arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to 
October 1982 and from November 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran testified at a personal hearing at the RO 
in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On a VA Form 9 which was received at the Board in October 
2007, the Veteran indicated that he wanted to attend a Board 
hearing at his local RO.  In February 2008, the Veteran 
indicated that he desired to attend an "Appeal's hearing" 
in Detroit, Michigan.  The Veteran was afforded a local RO 
hearing in Detroit in February 2009.  At that time, the 
Veteran referenced a Board hearing.  In January 2010, the 
Veteran was sent a letter requesting that he clarify his 
intentions with regard to whether he desired to attend a 
hearing to be conducted by a Veteran's Law Judge.  The 
Veteran responded the same month indicating that he desired 
to attend a hearing before a Veteran's Law Judge at his local 
RO.  The Veteran has not been afforded a hearing by a 
Veteran's Law Judge in conjunction with the claims currently 
before the Board.  He should be scheduled for a Travel Board 
hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.  After 
the hearing is conducted, or the appellant 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for further review. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

